—Order unanimously reversed on the law without costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint in this negligence action. Plaintiffs allege that Donald Esposito (plaintiff) was injured when he was caused to fall by a gap between a section of the bleachers at defendant’s hockey rink. They allege that plaintiff did not see the gap because the light*765ing in the facility was poor. Even assuming, arguendo, that defendant established its entitlement to judgment as a matter of law, we conclude that plaintiffs raised an issue of fact whether defendant maintained the premises in a reasonably safe condition (see, Basso v Miller, 40 NY2d 233, 241; see generally, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Summary Judgment.) Present — Pine, J. P., Hurlbutt, Scudder and Law-ton, JJ.